  Case 1:20-cv-00933-MN Document 18 Filed 08/13/20 Page 1 of 2 PageID #: 59




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 IN RE: ZOHAR III, CORP., et al.                  )   Chapter 11
                                                  )
                        Debtors.                  )   Case No. 18-10512 (KBO)
                                                  )
                                                  )
 LYNN TILTON, et al.,                             )
                                                  )
                        Appellants,               )
                                                  )
                v.                                )   C.A. No. 20-933 (MN)
                                                  )
 ZOHAR III, CORP., et al.,                        )
                                                  )
                        Appellees.                )

                                             ORDER

               WHEREAS, on August 5, 2020, Chief Magistrate Judge Mary Pat Thynge issued

a Recommendation (D.I 14) recommending that this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court;

               WHEREAS, no objections to the Recommendation are anticipated because the

Recommendation is consistent with the parties’ request (D.I. 14 at 2); and

               WHEREAS, the Court does not find the Recommendation to be clearly erroneous

or contrary to law.

               THEREFORE, IT IS HEREBY ORDERED this 13th day of August 2020 that the

Recommendation is ADOPTED and this matter is withdrawn from the mandatory referral for

mediation.

               IT IS FURTHER ORDERED that the Court ADOPTS and ORDERS the following

briefing schedule purposed by the parties (D.I. 14 at 2):
Case 1:20-cv-00933-MN Document 18 Filed 08/13/20 Page 2 of 2 PageID #: 60




               Appellants’ Opening Brief – September 17, 2020

               Appellees’ Answering Brief – November 4, 2020

               Appellants’ Reply Brief – November 24, 2020.




                                           The Honorable Maryellen Noreika
                                           United States District Court




                                      2
